UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04722 FMI Mutual Funds, Inc. (Exact name of registrant as specified in charter) 100 East Wisconsin Avenue Suite 2200 Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Ted D. Kellner Fiduciary Management, Inc. 100 East Wisconsin Avenue Suite 2200 Milwaukee, WI53202 (Name and address of agent for service) (414) 226-4555 (Registrant's telephone number, including area code) Date of fiscal year end:September 30 Date of reporting period: September 30, 2010 Item 1. Reports to Stockholders. ANNUAL REPORT September 30, 2010 FMI Provident Trust Strategy Fund (FMIRX) A NO-LOAD MUTUAL FUND FMI Provident Trust Strategy Fund October 20, 2010 Dear Fellow Shareholders, According to noted stock market pundit, Mark Twain: “The worst month to invest in the stock market is September; other treacherous months include November, May, October, April, December, June, August, March, January, February and July.”Given that the market as measured by the S&P 500 was up 8.92%(1) in the month of September, and was the best September in 57 years, Mr. Twain may need to reassess his stock market forecasting capabilities!In the last several months, investors have grappled with a host of worries including uncontrolled federal spending, soaring budget deficits, the onset of a possible double dip recession, staggering new regulations with an avalanche of bills coming out of Washington, and an anti-business bias that seems virtually unprecedented.Against this onslaught of negatives, the S&P 500 gained 11.29% for the September quarter and 3.89% calendar year-to-date. The FMI Provident Trust Strategy Fund advanced 7.73%(2) in the third quarter and 4.47% calendar year-to-date.With Scott’s investment approach, the Fund typically underperforms in a rapidly-rising stock market, but more importantly, traditionally outperforms significantly in declining markets, such as that which we experienced in 2008. With this tsunami of negatives, it may not come as a surprise that investors have left equity mutual funds in droves redeeming over $57 billion since May of 2010; as fixed income investors have purchased a staggering $590 billion of bond funds since the end of 2008; the greatest inflow into fixed income investments in over 25 years. One certainly has to question the mass migration from equities to fixed income given most investors penchant to chase the “hot” performing asset class. Economic growth is currently much more muted than it was late last year and in early 2010.This should come as no surprise, given the leverage currently in the system, particularly at the consumer and public sector levels.Economic history tells us that environments like this usually lead to slower economic growth, and that is our prognosis for the next twelve months.We see real GDP growth in the 1-3% area, but no “double-dip” recession such as the one many economic pundits are currently forecasting. The FMI Provident Trust Strategy Fund is populated with a portfolio of growth stocks which we believe will perform well in this type of environment.We appreciate your investment and confidence in the FMI Provident Trust Strategy Fund. Sincerely, Ted D. Kellner, CFA Executive Chairman Fiduciary Management, Inc. (Adviser) The Standard and Poor’s 500 Index’s one-year and annualized five- and ten-year returns through September 30, 2010 were: 10.16%, 0.64% and -0.43%, respectively. The Fund’s one-year and annualized five- and ten-year returns through September 30, 2010 were 8.04%, 4.14% and 1.88%, respectively. 100 E. Wisconsin Ave. • Milwaukee, WI53202 • 414-226-4555 www.fmifunds.com FMI Provident Trust Strategy Fund September 30, 2010 Dear Fellow FMI Provident Trust Strategy Fund Shareholders, FMI Provident Trust Strategy Fund (FMIRX) gained +7.73%(1) for the three months, ended September 30 and trailed the S&P 500’s +11.29%(2) gain, a not atypical result for FMIRX in a rapidly rising stock market.Since Provident Trust Company was named subadvisor on September 9, 2002, FMIRX gained +86.72% cumulatively vs. +48.35% for the S&P 500.Our approximately 80% September 2010 equity allocation is offset by the Fund’s significant selection concentration, with the top ten equity holdings representing approximately 58% of total fund assets.We continue to invest approximately 10% of the portfolio (our normal liquidity reserve position) in 4- and 5-year corporate bonds yielding approximately 3%, an improvement over money markets’ 0.2% yield. Since March 2009, the nadir of the financial panic, we have focused on housing, consumer confidence, employment, and GDP trends to form our investment outlook.The data is improving.Record homeowner affordability (the median priced home now requires 15% of median income to pay the mortgage vs. the typical 25%) is offsetting record bank foreclosures, resulting in a modest +3.2% rise in home prices for the year ending July, which is well-above the January Case-Schiller expectation for an 11% 2010 home price decline.Household employment, which tends to lead the more popular payroll report, gained 3.5 million so far in 2010, and consumer confidence remains above the 2009 lows.Additionally, the yield difference between investment-grade corporate bonds and treasuries has dropped from 6% to 2%, a tangible sign of improved financial market confidence. We forecast next twelve months Real GDP growth of 1-2% (no “double-dip”), minimal inflation, 0% overnight interest rates through 2011, slow job creation (due both to increased regulatory burdens and rising productivity), and 2-3% 10- year treasury bond yields. The S&P 500’s 1995-2010 compound annual return of 7.9% is significantly below the +9.8% average return since 1926; the 20%+ annual returns of the late 1990’s were more than fully offset over the past decade, a reversion through the mean.While we strongly believe bonds are even more overvalued than the S&P 500 was in 2000, we acknowledge investor enthusiasm and cash flow into bonds can last longer and push yields even lower.We remain committed to growth stocks as the best asset class to meet our investment goal of inflation-adjusted purchasing power growth after taxes and fees. We attempt to flexibly allocate and actively select stocks in the FMI Provident Trust Strategy Fund based on our on-going analysis of economic, relative valuation, and company-specific trends.Over the past three months, we established new positions in Apache Corp. and CME Group Inc., and eliminated Citrix Systems.We expect forward investment returns will be largely company-specific and forecast rising valuations for companies able to achieve greater than 10% revenue and earnings growth. Thank you for your investment in and support of the FMI Provident Trust Strategy Fund. Best Regards, J. Scott Harkness, CFA Portfolio Manager The Fund’s one-year and annualized five- and ten-year returns through September 30, 2010 were 8.04%, 4.14% and 1.88%, respectively. The Standard and Poor’s 500 Index’s one-year and annualized five- and ten-year returns through September 30, 2010 were 10.16%, 0.64% and -0.43%, respectively. 2 FMI Provident Trust Strategy Fund The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance since the above time period may be lower or higher than the performance quoted. As of the Fund’s Prospectus dated January 29, 2010, the Fund’s annual operating expense ratio is 1.00%.In addition to the reimbursement required under the investment advisory agreement to reimburse the Fund for expenses in excess of 2.00% of the Fund’s average daily net assets, Fiduciary Management, Inc. will voluntarily reimburse the Fund for expenses in excess of 1.00% of the Fund’s average daily net assets. As of September 30, 2010, the security holdings mentioned in this report represented the following percentage of the Fund’s total assets:Apache Corporation 4.4% and CME Group Inc. 4.2%; Cognizant Technology Solutions Corp. 8.8%; and DeVry, Inc. 5.1%. Securities named in this report, but not listed here are not held in the Fund as of the date of this disclosure. Portfolio holdings are subject to change without notice and are not intended as recommendations of individual securities. For more information about the FMI Provident Trust Strategy Fund, call (800) 811-5311 for a free prospectus.Please read the prospectus carefully to consider the investment objectives, risks, charges and expenses, before investing or sending money.The prospectus contains this and more information about the FMI Provident Trust Strategy Fund.Please read the prospectus carefully before investing. Distributed by Rafferty Capital Markets, LLC 3 FMI Provident Trust Strategy Fund COST DISCUSSION Industry Sectors as of September 30, 2010 As a shareholder of the FMI Provident Trust Strategy Fund, you incur ongoing costs, including management fees and other Fund expenses. You do not incur transaction costs such as sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees because the Fund does not charge these fees. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from April 1, 2010 through September 30, 2010. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. In addition to the costs highlighted and described below, the only Fund transaction costs you might currently incur would be wire fees ($15 per wire), if you choose to have proceeds from a redemption wired to your bank account instead of receiving a check.Additionally, U.S. Bank charges an annual processing fee ($15) if you maintain an IRA account with the Fund. To determine your total costs of investing in the Fund, you would need to add any applicable wire or IRA processing fees you’ve incurred during the period to the costs provided in the example below. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 4/01/10 Ending Account Value 9/30/10 ExpensesPaid During Period* 4/01/10-9/30/10 FMI Provident Trust Strategy Fund Actual $ 980.20 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.00%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period between April 1, 2010 and September 30, 2010). 4 FMI Provident Trust Strategy Fund MANAGEMENT’S DISCUSSION OF FUND PERFORMANCE September 30, 2010 The Fund’s +7.73% gain for the three months ended September 30 trailed the S&P 500’s +11.29%, a not atypical result for FMIRX in a rapidly rising stock market.The fiscal year return for the year ended September 30 was +8.04% vs the S&P 500’s return of +10.16%, with both stock selection and equity allocation contributing to the underperformance.Since Provident Trust was named subadvisor on September 9, 2002, FMIRX gained +86.72% cumulatively vs. +48.35% for the S&P 500.FMIRX is positioned for a next twelve months S&P 500 price range of 1100 – 1300 (vs. 1140 currently) based on earnings of $80 for 2010 and $82 for 2011 (we contend the 2011 analyst consensus of $93 is too high) and a valuation range of 13-16X.Cognizant Technology and Citrix Systems were the top contributors to the 2010 fiscal year results while Walgreens and DeVry were the Fund’s underperformers.Significant purchases since July were Apache and CME Group; Citrix Systems and Walgreens were eliminated during the quarter. Comparison of Change in Value of $10,000 Investment in FMI Provident Trust Strategy Fund* and Standard & Poor’s 500 Stock Index** Past performance does not predict future performance.The graph and the table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. * For the 2001 fiscal year, Resource Capital Advisers, Inc. was the Fund’s investment adviser. On October 15, 2001, Fiduciary Management, Inc. became the investment adviser. For the 2001 fiscal year and through January 31, 2002, the portfolio manager for the Fund was Palm Beach Investment Advisers, LLC. From February 1, 2002 through September 8, 2002, Fiduciary Management, Inc. was the Fund’s portfolio manager and beginning September 9, 2002, Provident Trust Company became the Fund’s portfolio manager. The Fund changed its fiscal year from June 30 to September 30 in 2005. **
